IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 00-20979
                            Summary Calendar
                         _____________________

ELIBERTO REYNA,

                                                  Petitioner-Appellant,

                                 versus

GARY L. JOHNSON, Director,
Texas Department of Criminal
Justice, Institutional Division,

                                             Respondent-Appellee.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Southern District of Texas
                       USDC No. H-00-CV-2543
_________________________________________________________________

                                March 13, 2001

Before JOLLY, HIGGINBOTHAM, and DENNIS, Circuit Judges.

PER CURIAM:*

     Eliberto Reyna, Texas prisoner # 322163, seeks a certificate

of appealability (“COA”) to appeal the district court’s dismissal

of his petition for habeas relief under 28 U.S.C. § 2254.              The

district court construed Reyna’s assertions that he was placed in

administrative    segregation   without   due   process   and   that   this

placement resulted in his loss of the opportunity to earn good-time


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
credits arose under 28 U.S.C. § 2254.            Because Reyna’s assertions

that he was denied due process at his classification hearing would

not necessarily win his release from custody and would not create

an entitlement of early release, these claims should have been

construed as arising under 42 U.S.C. § 1983.           See Serio v. Members

of La. State Bd. of Pardons, 821 F.2d 1112, 1119 (5th Cir. 1987);

Cook v. Texas Dept. of Criminal Justice Transitional Planning

Dept.,   37 F.3d 166,   168   (5th    Cir.    1994)(citation   omitted).

Further, losing the opportunity to earn good-time credits does not

allege the violation of a constitutional right.              See Malchi v.

Thaler, 211 F.3d 953, 959 (5th Cir. 2000); see also Luken v. Scott,

71 F.3d 192, 193 (5th Cir. 1995).         Also, because Reyna has failed

to show that he was denied due process, he cannot succeed on this

ground, and the district court’s denial of relief is AFFIRMED.

Because his claims are not based on habeas, his request for a COA

is DENIED AS UNNECESSARY.

     Reyna also contends that the district court erred in failing

to consider his assertion that his placement in administrative

segregation has placed him in fear and danger of violence from

other prison gang members.        The district court did not address the

merits of this claim because it construed it as a conditions of

confinement claim within a 28 U.S.C. § 2254 petition.                Reyna’s

filing was in fact a complaint under 42 U.S.C. § 1983.             However,




                                      2
even if it had been a habeas petition, the district court should

have addressed the merits of Reyna’s civil rights claims.              See

Serio, 821 F.2d at 1119.           Because the district court did not

address the merits of Reyna’s assertion that he has been placed in

danger by his administrative segregation classification, the denial

of relief is VACATED as to this ground alone and the case REMANDED

for further proceedings.     Reyna has failed to brief on appeal his

other   contentions   that   the    conditions   of   the   administrative

segregation area of the prison are unduly harsh and restrictive,

and they are therefore deemed abandoned on appeal.           See Brinkmann

v. Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Because Reyna’s claims arise under 42 U.S.C. § 1983 rather

than 28 U.S.C. § 2254, the district court should have assessed an

initial partial filing fee under the Prison Litigation Reform Act

(PLRA) when granting Reyna leave to proceed in forma pauperis (IFP)

on appeal.    See Carson v. Johnson, 112 F.3d 818, 820 (5th Cir.

1997). Upon remand, the district court should make the appropriate

assessment of filing fees.

     COA DENIED AS UNNECESSARY; AFFIRMED in part; VACATED and

REMANDED in part.




                                      3